THER~TO~RNEYGENERAL
                    OFTEXAS



                     July 23, 1953

Hon. James A. Bethea, M. D.     Opinion NO. s-72
Executive Director
Board for Texas State Hospitals Re: Legality,of spaying
      and Special Schools-           rental allowances
Austin, Texas                        to Superintendent
                                     of MoKnight'State
                                     Sanatorium while
                                     residing off the
                                     grounds of the hos-
Dear Dr. Bethea:                     pital.
          You have asked in substance the following ques-
tions:
          Does Section 1 of Article 3184, Vernon's Civil
Statutes, apply to all State hospitals or only to State
mental hospitals? May the superintendentof a tuberculo-
sis hospital live off the grounds and be paid rental al-
lowances?
         From the wording of your request, we assume that
your inquiry is limited solely to McKnlght State Sanatorium.
          Section 1 of Article 3184, Vernon's Civil Stat-
utes, states:
         "The Superintendentof each State Hospi-
    tal shall be's married man, a skilled phgsl-
    cian authorized to practice medicine in Texas,
    and shall have not less than five (5) years
    experience in the treatment of manta? diseases.
    He shall reside at the hospital with his family
    and shall devote his time exclusively to the
    duties of his office, . . .'I (Emphasisadded.)
          Substantiallythese same provisionshave been the
law for many years. See Art. 3184, R.C.S. lY25; Art. 119,
R.C.S. 1911; Art. 97, R.C.S. 18%; Art. 75, R.C+S. 1879.
          The caption of the original act from which Arti-
cle 3184 evolved (Ch. 93, General Laws 7th Leg., 1858, p.
114) reads as follows:
                                                             -   .   I




Hon. James A. Bethea, page 2 (s-72)


           "An act to provide for the organisa-
      tioa of thenState LutiaticAsylum, aid for
      the care and maintenance of the insane."
          In earlier cbdlficationsthe phra&e "lunatic
asglum" appeared In place of the phrde "StateHospital"
IMJWused in Article 3184. In the revision of'1925 the
various institufiotisfor the oare of the m&tally ill,
theretofore known a8 hospitals for the insane. lunatic
asyluma, insane asylums, and so on, were r&amed "State
Hospitals." See Art. 3185, V.C.S. Along with this
change, the phrase "State Hospital" was substitutedin
Article 3184 for "lunaticasylum." The article was cod-
ified as a ptirtof the chapter entitled "StateHospitals"
which deals with mental hospitals. StatuteB relating tb
institutionsfor treatment of tuberculosiswere codified
under a separate chapter entitled "Other Institutions."
          It was held in Wood v. State, 133 Tex. 110, 126
S.W.2d 4, 7 (1939):
           "It la the settled law that statutes
      should be construed so ab to carry out the
      legislative intent, and when such intent
      is once ascertained,it should be given ef-
      fect, e.venthough the literal m&aning of the
      words used therein is not followed."
          Bearing in mind the above history of this law
and the fact that the present law states that the super-
intendent "shall have not less than five (5),garreeq$e-
rience in the treatment of mental diseases,
the oplnlon that it was the Intent of the Legislature
that Section 1, Article 3184, Vernon's Civil Statutes,
should apply only to superintendentsof mental hospitals.
          We do not find any statute requiring the Super-
intendent of I&Knight State Sanatorium to reside on the
grounds D Article 3239, V.C.S., requires that he be a reg-
ularly licensed physician, and you state that the present
Superintendentis a doctor.
          The legality of paying rental allowances to the
Superintendent of MoKnight State Sanatorium when residing
off the grounds is governed at present by subsection (f),
Section 5, Article II of Chapter 499, Acts 52nd Leglsla-
ture, which states:
Hon. James A. Bethea, page 3 (S-72)


         "Where housing is not available on the
    grounds of the idtitutioh for doctors, the
    Board is hereby authorized to reimburse the
    doctor for the-actual amount of rent and util-
    ities for housing similar to that furnished
    on the grounds, provided that such rent pag-
    ments shall not exceed One Hundred Dollars
    ($100) per month and utilities payments shall
    not exceed Twent -five Dollars ($25) per month."
    (Emphasis added.3
          Whether housing Is available on the grouiidsis
a question of fact upon which we cannot pass, but which
is to be determined by the Board.
          This opinion ex essly overrules Attorney Gen-
eral's Opinion 0-5657.(19r 3) insofar as they conflict.
                    SUMMARY
         Section 1, Article 3184, Vernon's
     Civil Statutes, requiring State hospl-
     tal superintendents to have five years
     experience in treating mental diseases
     and to "reside at the hospital" applies
     only to superintendents of State mental
     hospitals. Where housing is not avall-
     able on the grounds of McKnlght State
     Sanatorium, a tuberculosis hospital, the
     Superintendent may be reimbursed for rent
     and utilities.

APPROVED:                       Yours very truly,

Rudy G. Rice                     JOHN BEN SHEPPERD
State Affairs Division           Attorney General

Willis E. Gresham
Reviewer
                                BY -&"-      cc-.R4
Mary K. wall                       Sam C. Ratliff
Reviewer                              Assistant

Robert S. Trotti
First Assistant
John Ben Shepperd
Attorney General
SCR/rt